On Rehearing.
Our jurisdiction to hear and determine this petition for mandamus is dependent upon an appeal having been perfected from the trial court to this court in the above-styled cause.
Petitioner, realizing this fact, made the following allegation: "Your petitioner is a resident of Nueces County, Texas, and within less than thirty days filed a cost appeal bond with said District Clerk with other *Page 699 
sureties thereon, which said clerk approved and filed."
Originally we considered this allegation sufficient to show that an appeal had been perfected, overlooking the fact that the district court in Karnes county cannot last, by law, for more than eight weeks, and that in such counties an appeal bond must be approved and filed within twenty days after adjournment of the term of court at which the judgment was rendered. Article 2253 (Vernon's Ann.Civ.St.).
Furthermore, the time for filing the transcript in said cause expired on March 26, 1934, and appellant has not filed a motion within the fifteen days allowed by article 1839, R.S., as amended by Acts of the 43d Legislature, c. 67, p. 142 (Vernon's Ann.Civ.St. art. 1839), showing good cause to have existed why said transcript could not have been filed within the time as extended by an order of this court for the filing of such transcript.
We therefore conclude that we are without jurisdiction to pass upon this petition for mandamus, and same will be dismissed.